DETAILED ACTION
Claims 1-11 and 21-29 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/732718 filed on 9/18/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 21-23, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohba et al, US 2014/0152773 A1 (Ohba).

Regarding Claim 1, Ohba discloses an image capture device comprising: a first image sensor comprising a first plurality of rows of pixels; a second image sensor comprising a second plurality of rows of pixels; a first frame timer coupled to the first image sensor to provide image capture timing signals to Ohba [0021] – FIG. 10 shows a transition of an synthesized image generated by the image synthesis unit in the case that the first camera and the second camera provided with a rolling shutter capture images at different frame rates; [0030] – Two digital video cameras capture a target object existing in a same space from a right position and a left position respectively at a same frame rate or at different frame rates; [0046] – FIG. 3 shows the configuration of the first camera 22a of the imaging device 12 in detail. The second camera 22b also has a similar configuration. The raw image has a width of "W" pixels in a horizontal direction and a width of "H" pixels in a vertical direction).

Regarding Claim 2, Ohba discloses the image capture device of Claim 1: image capture timing signals provided by the first frame timer are configured to cause the first image sensor to capture N frames of pixel data, where N is greater than one; and the image capture timing signals provided by the second frame timer are configured to cause the second image sensor to capture only a single frame of pixel data while the first image sensor captures the N frames (Ohba Fig.12 – First camera 22a is set to 60 fps and Second camera 22b is set to 15 fps. First camera captures 4 (N) images in the time second camera captures a single frame).

Regarding Claim 3, Ohba discloses the image capture device of Claim 1: the first frame timer being configured to expose each row of the first plurality of rows of pixels for a first exposure time; the second frame timer being configured to expose each row of the second plurality of rows of pixels for a second exposure time; and the first exposure time being different from the second exposure time (Ohba [0117] – Different exposure times may be set for the two cameras and the two cameras may be used for different purposes so that an image with a long exposure time and sufficient brightness is used for displaying and an image with low brightness and high frame rate is used for image analysis).

With regard to claim 21, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 21.

With regard to claim 22, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 22.

With regard to claim 23, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 23.

With regard to claim 28, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 28.

With regard to claim 29, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 29.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba, in view of Murata US 2011/0273599 A1 (Murata).

Regarding Claim 4, Ohba discloses the image capture device of Claim 1, as outlined above. 
However, Ohba does not explicitly disclose the first image sensor comprising a Bayer color filter array, wherein each location of the first plurality of rows of pixels of the first image sensor includes a set of Bayer pixels; and the first frame timer being configured to combine each set of Bayer pixels in a row to form a single output pixel.
Murata teaches the first image sensor comprising a Bayer color filter array, wherein each location of the first plurality of rows of pixels of the first image sensor includes a set of Bayer pixels; and the first frame timer being configured to combine each set of Bayer pixels in a row to form a single output pixel (Murata [0064] – Such a positional relationship between the first image sensor 1 and the second image sensor 2 sets the image-capturing pixels at the two image sensors, i.e., the green color image-capturing pixels 200G, the red color image-capturing pixels 100R and the blue color image-capturing pixels 100B, in a Bayer array pattern relative to the subject image. In other words, when the two image sensors 1 and 2 are positioned relative to each other as described above, outputs equivalent to imaging signals generated at an image sensor assuming a Bayer array can be obtained by combining the outputs from the image-capturing pixels at the two image sensors).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ohba so the first image sensor comprising a Bayer color filter array, wherein each location of the first plurality of rows of pixels of the first image sensor includes a set of Bayer pixels; and the first frame timer being 

With regard to claim 24, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 24.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba and Murata, in view of Johannesson, US 2017/0069098 A1 (Johannesson).

Regarding Claim 5, Ohba and Murata teach the image capture device of Claim 4, as outlined above. 
However, Ohba does not explicitly disclose the first frame timer being configured to expose each row of the first plurality of rows of pixels for a first exposure time; the second frame timer being configured to expose each row of the second plurality of rows of pixels for a second exposure time; and the first exposure time being different from the second exposure time.
Johannesson teaches the first frame timer being configured to expose each row of the first plurality of rows of pixels for a first exposure time; the second frame timer being configured to expose each row of the second plurality of rows of pixels for a second exposure time; and the first exposure time being different from the second exposure time (Johannesson [0085] – the ROIs are decreasingly exposed along the rows, e.g. so that “lower” rows in the shown figure are exposed using longer exposure times and “upper” rows using shorter exposure times).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Obha where the first frame timer being configured to expose each row of the first plurality of rows of pixels 

With regard to claim 25, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 25. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohba, in view of Ramirez Luna et al, US 2019/0327394 A1 (RL).

Regarding Claim 11, Ohba discloses the image capture device of Claim 1, as outlined above. 
However, Ohba does not explicitly disclose the first image sensor further comprising: a plurality of visible light color filtered cells interleaved with a plurality of alternative light filtered pixel cells.
RL teaches the first image sensor further comprising: a plurality of visible light color filtered cells interleaved with a plurality of alternative light filtered pixel cells (RL [0290] – the light sources 708 and the filter 740 may be switched quickly to generate alternating images with visible light and fluorescent light).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ohba so the first image sensor with a plurality of visible light color filtered cells interleaved with a plurality of alternative light filtered pixel cells, as taught by RL. One would be motivated to create alternating images with visible light and fluorescent light. 

Allowable Subject Matter
Claims 6-10, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.